Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT by and between First Security Group, Inc. a Tennessee corporation
having its principal offices in Chattanooga, Tennessee (“First Security”) and
Ralph E. “Gene” Coffman, Jr. (the “Executive”), dated as of the 20th day of
September, 2010.

The parties desire to enter into an agreement in the manner set forth with
respect to the Executive’s employment by First Security.

NOW THEREFORE, in consideration of the mutual covenants contained herein, First
Security and the Executive agree as follows:

Section 1 Employment.

First Security agrees to employ the Executive and the Executive agrees to be in
the employ of First Security on the terms and conditions hereinafter set forth.

Section 2 Position and Duties.

The Executive’s position including status, offices, title and reporting
requirements, authority, duties and responsibilities shall be that of President
and Chief Operating Officer.

Section 3 Effective Date/At Will Employment Relationship.

The effective date (the “Effective Date”) of this Agreement shall be
September 20, 2010. As of the Effective Date, Executive shall be an employee at
will of First Security and his employment shall be terminable by him or First
Security upon thirty day’s written notice which may be given by either party for
any reason or for no reason.

Section 4 Compensation and Benefits.

The regular compensation and benefits payable to the Executive under this
Agreement while the Executive is employed at First Security shall be as follows:

 

  (a) Base Salary. For all services rendered by the Executive under this
Agreement, First Security shall pay the Executive, effective as of September 15,
2010, an annual base salary of Two Hundred Fifty Thousand ($250,000) per year
(“Annual Base Salary”). Thereafter, the Executive’s base salary shall be subject
to adjustment at least annually by the Compensation Committee of the Board. The
term Annual Base Salary as used in this Agreement shall refer to the Annual Base
Salary as adjusted in accordance with this provision. The Executive’s Annual
Base Salary shall be payable in periodic installments in accordance with First
Security’s usual practice for its senior executives.

 

  (b)

Employee Benefit Plans. The Executive shall be eligible to participate in the
standard employee benefit plans, medical insurance plans, other benefit plans
and perquisite programs from time to time in effect for all employees of First
Security, in accordance with the terms of the applicable program documents and
generally

 

Page 1 of 6



--------------------------------------------------------------------------------

 

applicable policies of First Security and provided that there are no regulatory
prohibitions on such participation.

 

  (c) Business Expenses. First Security shall reimburse the Executive for all
reasonable travel and other business expenses incurred by him in the performance
of his duties and responsibilities, subject to such reasonable requirements with
respect to substantiation and documentation as may be specified by First
Security in accordance with its travel and business expense reimbursement
policy.

 

  (d) Vacation, Holidays, Sick Leave, and Personal Days. The Executive shall be
entitled to five weeks of paid vacation, as well as holidays, sick leave, and
personal days in accordance with First Security’s policy applicable to executive
staff employees.

 

  (e) Club Dues. The Executive shall be entitled to a payment to be used as the
initiation fee for membership in the Mountain City Club in Chattanooga,
Tennessee and reimbursement for dues paid as a result of his membership in said
club, subject to such reasonable requirements with respect to substantiation and
documentation as may be specified by First Security.

 

  (f) Automobile. The Executive shall be provided with $500 per month for
automobile expenses, in accordance with the terms of the applicable First
Security policy.

 

  (g) Travel Benefits. The Executive shall be reimbursed for reasonable air
travel expenses incurred for two trips by his wife to seek housing in
Chattanooga, Tennessee.

 

  (h) Rent Reimbursement. First Security shall reimburse the Executive for
reasonable expenses incurred in connection with renting housing accommodations
in Chattanooga, Tennessee for a nine-month period from the commencement of
Executive’s employment.

 

  (i) Relocation Expenses. First Security shall reimburse the Executive for
reasonable relocation expenses incurred by the Executive to move his family
belongings to Chattanooga, Tennessee. Executive shall submit two estimates from
moving companies to First Security prior to relocating to allow First Security
to determine the reasonableness of the relocation expenses.

 

  (j) Legal Fees. The Executive shall be reimbursed for actual legal fees he
incurs relating to the negotiation of this Agreement in an amount not to exceed
$7,000.

Section 5 Eligibility for Other Benefits.

Executive acknowledges and agrees that First Security is operating under
regulatory restrictions and supervision that impose limitations on the
Executive’s compensation. Executive agrees to comply with any and all regulatory
restrictions applicable to the terms of his employment with First Security.
However, immediately subsequent to the expiration of the regulatory requirements
limiting Fist Security’s ability to compensate executives, the Executive

 

Page 2 of 6



--------------------------------------------------------------------------------

shall be eligible to participate in all executive compensation and incentive
programs applicable to all other executives of First Security on terms to be
agreed upon by the parties.

Section 6 Business Decisions.

Executive shall have no liability to First Security for any act or omission
undertaken during the term of this Agreement in his good faith business judgment
in furtherance of his duties as prescribed in or under this Agreement.

Section 7 Covenant not to Compete; Non-Solicitation; Confidential Information.

For purposes of this Section 7, the term “First Security” shall also include all
subsidiary banks of First Security and all other direct or indirect subsidiaries
of First Security.

 

  (a) Covenant not to Compete. While the Executive is employed by First Security
and for a period of twelve (12) months after the termination of his employment,
the Executive shall not directly or indirectly own, manage, operate, join,
control, or participate in the ownership, management, operation or control of,
or be employed in a position comparable to the Executive’s position at First
Security immediately prior to the termination of the Executive’s employment, any
competing business, whether for compensation or otherwise, without the prior
written consent of First Security. For the purposes of this Agreement, a
“competing business” shall be any business that is a federally insured financial
institution, or affiliate of such institution, located in any county of any
state in which First Security has during the period that Executive is employed
by First Security, any branch, office or other physical presence.
Notwithstanding the foregoing, provisions of this Section 7(a), ownership as a
passive investment of not more than five percent (5%) of the issued and
outstanding voting securities of a competing business shall not constitute a
violation of this Section 7.

 

  (b) Non-Solicitation. While the Executive is employed by First Security, and
for a period of twelve (12) months after the termination of his employment with
First Security, the Executive shall not, directly or indirectly, (i) solicit,
without the prior written consent of First Security, anyone or any entity that
is a customer of First Security as of the date on which the Executive’s
employment is terminated or was a customer of First Security during the twelve
(12) month period ending on the date of termination of the Executive’s
employment, for the purpose of providing any banking services or products that
First Security provided (or could have provided) to such customer; and
(ii) without the prior written consent of First Security, (A) solicit the
employment of any person employed by First Security at any time during the
twelve (12) months prior to the date of the termination of the Executive’s
employment (B) become associated with any person or entity which employs, is
provided services by or otherwise has any contractual relationship with any
person, employed by First Security in any senior management capacity during the
twelve (12) months prior to the date of the termination of the Executive’s
employment or (C) otherwise disrupt, impair, damage, or interfere with First
Security’s relationship with its employees.

 

Page 3 of 6



--------------------------------------------------------------------------------

 

  (c) Confidential Information. The Executive acknowledges that as an employee
of First Security, he will be making use of, acquiring and adding to
confidential information of a special and unique nature and value relating to
First Security and its strategic plan and financial operations. The Executive
also recognizes and acknowledges that all confidential information is the
exclusive property of First Security, is material and confidential, and is
critical to the successful conduct of the business of First Security. The
Executive agrees that he shall not at any time disclose to any other person
(except as required by applicable law or in connection with the performance of
his duties and responsibilities hereunder), or use for his own benefit or gain,
any confidential information of First Security obtained by him incident to his
employment with First Security. The term “confidential information” includes,
without limitation, financial information, business plans, prospects and
opportunities (such as relationships, product developments, or possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of First Security but does not include
any information which has become part of the public domain by means other than
the Executive’s nonobservance of his obligations hereunder.

 

  (d) Separate and Enforceable Provisions. The terms and provisions of this
Section are intended to be separate and divisible provisions and if, for any
reason, any one or more of them is held to be invalid or unenforceable, neither
the validity nor the enforceability of any other provision of this Agreement
shall thereby be affected. The parties acknowledge that the potential
restrictions on the Executive’s future employment imposed by this Section are
reasonable in both duration and geographic scope and in all other respects. If
for any reason any court of competent jurisdiction shall find any provisions of
this Section unreasonable in duration or geographic scope or otherwise, the
Executive and First Security agree that the restrictions and prohibitions
contained herein shall be effective to the fullest extent allowed under
applicable law in such jurisdiction.

Section 8 Withholding.

All payments made by First Security under this Agreement shall be net of any tax
or other amounts required to be withheld by First Security under applicable law.

Section 9 Indemnification.

First Security shall use its best efforts to provide the following benefits to
Executive: indemnification for the Executive, to the fullest extent permitted or
authorized by the law of the State of Tennessee as it may from time to time be
amended, if the Executive is (whether before or after the termination) made or
threatened to be made a party to any threatened, pending, or completed action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
by reason of the fact that the Executive is or was a director, officer, or
employee of First Security or any subsidiary thereof, or is or was serving at
the request of First Security or any subsidiary as a director, trustee, officer,
or employee of a bank, corporation, partnership, joint venture, trust, or other
enterprise. The indemnification provided by this Section 9 shall not be deemed
exclusive of any other rights to which the Executive may be entitled under the
charter or bylaws of First

 

Page 4 of 6



--------------------------------------------------------------------------------

Security or of any subsidiary, or any agreement, vote of shareholders or
disinterested directors, any applicable insurance policy or otherwise, both as
to action in the Executive’s official capacity and as to action in another
capacity while holding such office, and shall continue as to the Executive after
the Executive has ceased to be a director, trustee, officer, or employee and
shall inure to the benefit of the heirs, executors, and administrators of the
Executive. Executive acknowledges and agrees that the foregoing benefits will be
provided only to the extent that such benefits are permitted under all
applicable laws and regulations.

Section 10 Superseding Prior Agreements.

This Agreement shall supersede any other employment, severance or change of
control agreement between the parties with respect to the subject matter
thereof.

Section 11 Assignment; Successor and Assigns, etc.

Neither First Security nor the Executive may make any assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other party, and without such consent any attempted
transfer or assignment shall be null and of no effect; provided, however, that
First Security shall assign its rights under this Agreement in the event First
Security shall hereafter effect a reorganization, consolidate with or merge into
any other entity, or transfer all or substantially all of its properties or
assets to any other entity. This Agreement shall inure to the benefit of and be
binding upon First Security and Executive, their respective successors,
executors, administrators, heirs and permitted assigns.

Section 12 Enforceability.

If any portion or provision of this Agreement shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

Section 13 Waiver.

No waiver of any provision hereof shall be effective unless made in writing and
signed by the waiving party. The failure of any party to require the performance
of any term or obligation of this Agreement, or the waiver by any party of any
breach of this Agreement, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.

Section 14 Notice.

Any notices, requests, demands and other communications provided for by this
Agreement shall be sufficient if in writing and delivered in person or sent by
registered or certified mail, postage prepaid, to the Executive at the last
known address the Executive has filed in writing with First Security or, in the
case of First Security, at its main offices, attention of the Chairman of the
Compensation Committee of the Board.

 

Page 5 of 6



--------------------------------------------------------------------------------

Section 15 Amendment.

This Agreement may be amended or modified only by a written instrument signed by
the Executive and by a duly authorized representative of First Security.

Section 16 Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Tennessee, without reference to principles of conflicts of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force and effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
First Security Group, Inc., by its duly authorized representative, and by the
Executive, effective as of the date first above written.

 

First Security Group, Inc. By:  

  /s/ Doyle Ray Marler

  D. Ray Marler   Chair, Compensation Committee Executive By:  

  /s/ Ralph E. Coffman, Jr.

  Ralph E. “Gene” Coffman, Jr.

 

Page 6 of 6